



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dewan, 2014 ONCA 755

DATE: 20141030

DOCKET: C56939

Simmons, Rouleau and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ashish Dewan

Appellant

Mark Sandler and Amanda Ross, for the appellant

Michael Fawcett, for the respondent

Heard: October 14, 2014

On appeal from the sentence imposed on April 2, 2013 by
    Justice John McMahon of the Superior Court of Justice, sitting without a jury.

By the Court:

[1]

The appellant pleaded guilty to one count of mischief and one count of
    criminal harassment. The sentencing judge found that while a conditional
    sentence would be in the accuseds best interests, it would be contrary to the
    public interest. Accordingly, in addition to two months credit for time
    served, credited on a two-for-one basis, the trial judge sentenced the
    appellant to a suspended sentence and two years probation on the mischief
    charge, and to 90 days imprisonment, to be served intermittently, on the
    criminal harassment charge.

[2]

The appellant applies to introduce fresh evidence on appeal and seeks leave
    to appeal sentence. In the event that leave is granted, he raises two main
    arguments on appeal.

[3]

First, the sentencing judge misapprehended the evidence bearing on his
    (the appellants) employability and concerning the level and timing of his
    remorse.

[4]

Second, when combined with the evidence led on the sentencing hearing,
    the fresh evidence demonstrates that a conditional discharge would not be
    contrary to the public interest in the light of the following factors:

·

the effective sentence of five months imprisonment, which the
    appellant has now served;

·

the community service performed by the appellant;

·

the efforts the appellant has made at rehabilitation; and

·

the transformative effects that counselling has had on the
    appellant.

[5]

The appellant emphasizes that he chose to serve his sentence without
    seeking bail, with the result that this court should impose a conditional
    discharge, taking account of five months time served.

[6]

We do not accept these submissions. The appellant hopes to work in the
    regulated financial industry. Even assuming that criminal convictions would end
    the appellants prospects of pursuing a career in this, or a related, field and
    assuming that counselling has transformed the appellants attitudes, we are
    unable to accept that imposing a conditional discharge would not be contrary to
    the public interest.

[7]

The offences the appellant committed are very serious. The mischief
    charge arose out of events that occurred between 2001 and 2003. In November
    2001, the appellant suggested to a co-worker that he wanted to be more than
    friends. The co-worker did not share his feelings. The appellant persisted in
    contacting the co-worker on a daily basis but she did not respond. After the
    co-worker told the appellant she had contacted the police, the appellant
    distributed an e-mail, purportedly from the co-worker, to nine other
    co-workers. The e-mail degraded the co-worker professionally, sexually, and
    physically.

[8]

The criminal harassment charge arose out of events that occurred between
    2008 and 2009. Following a breakup with a woman with whom he had been involved
    in an intimate relationship for about six months, the appellant persisted in
    attempting to contact the woman. When his attempts at communication were
    rebuffed, he sent an e-mail to the human resources department of the womans
    employer, purporting to be from her. The e-mail degraded the woman professionally,
    sexually, and physically, and suggested that she was a drug user.

[9]

A naked photograph of the woman was also attached. This photograph had
    been taken with consent during the parties relationship. However, the woman
    had asked the appellant to delete it when their relationship ended, and the
    appellant had agreed to do so.

[10]

The
    appellant distributed the same package of material to the doorman and property
    manager of the womans condominium and to the neighbours on her floor.

[11]

Comments
    made by the appellant during the initial phase of his counselling demonstrated
    that the appellants actions in relation to the second victim were calculated
    to hurt her.

[12]

The
    impact on both victims was significant; in the case of the second victim, she
    described the impact on her life as devastating.

[13]

Having
    regard to the nature and seriousness of these offences, we are of the view
    that, even taking account of the appellants positive prospects and five
    months time served, imposing a conditional discharge would be contrary to the
    public interest. Intimate partners must be free to terminate a relationship
    without fear of abuse, whether physical or psychological, or retaliation of any
    kind. Even taking account of five months time served, imposing a conditional
    discharge would not reflect the level of denunciation these offences deserve.

[14]

Leave
    to appeal is granted. As we are not satisfied the fresh evidence could
    reasonably have affected the outcome of the sentencing hearing or that it
    should affect the outcome on appeal, we decline to admit the fresh evidence. The
    appeal is dismissed.

Released:

MT                                                  Janet
    Simmons J.A.

OCT 30 2014                                   Paul
    Rouleau J.A.

M.
    Tulloch J.A.


